                   Case 3:19-cr-00153-AWT Document 55 Filed 06/12/19 Page 1 of 1


AO 455 (Rev 01/09) Waiver of an Indictment


                                      UUIBI Srarps DIsrruCT CoURT
                                                  District

                  United States of America

                   JORDAN RODOFSKY                   US er ',ì'r',..'n'r:ot3l*t
                                                         l--;1
                            Defendant


                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:         0611212019
                                                                                                         's signature




                                                                                           il^r^
                                                                                   S í gnatur   e of defe ndant' s att   o   rney


                                                                        Allison Murrav Near Federal Public Defender
                                                                                  Prinled name of defendant's attorney



                                                                            /s/ Robert A. Richardson
                                                                                            Judge's signature


                                                                      ROBERT A. RI                                                  E
                                                                                     Judge's printed name and title
